Citation Nr: 1506012	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-26 142	)	DATE
	)
	)

Received appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 26, 2010, for the award of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hysterectomy.

3.  Entitlement to service connection for blurred vision.

4.  Entitlement to service connection for type 2 diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently rated as 50 percent disabling.  

8.  Entitlement to an increased rating for post operative sinusitis currently rated as 30 percent disabling.

9.  Entitlement to an increased rating for a low back disability with right leg radiculopathy currently rated as 20 percent disabling.  

10.  Entitlement to an initial compensable evaluation for fibrocystic breast disease status post mammoplasty.

11.  Entitlement to an initial compensable evaluation for breast scars.

12.  Entitlement to an initial rating in excess of 10 percent for a hiatal hernia with gastroesophageal reflux disease and cholecystectomy.

13.  Entitlement to a special monthly compensation (SMC) due to the anatomical loss or loss of use of a creative organ.

14.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2009, March 2010, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and later in Winston-Salem, North Carolina.

As to the claim for a TDIU, the Board finds that it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

All the claims but the earlier effective date claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first evidence in the record indicating an intent to apply for service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy was received on April 26, 2010, more than one year after the Veteran's separation from active duty.


CONCLUSION OF LAW

The criteria for an effective date prior to April 26, 2010, for the grant of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veteran is challenging the effective date following the grant of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy.   The United States Court of Appeals for the Federal Circuit has held that in cases where the benefit sought on appeal has been granted there is no duty to notify on the downstream effective date element.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, regardless of whether the notice that the Veteran was provided before this claim was granted was legally sufficient VA's duty to notify in this case has been satisfied.  Furthermore, the Board finds that if VA had a duty to provide adequate 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified in-service and post-service records including the Veteran's service treatment records and VA treatment records.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's virtual VA and VBMS claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks an effective date prior to April 26, 2010, for the grant of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy.  

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows that the Veteran separated from military service in October 1996.  Her original claim of entitlement to service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy was received by the RO on April 26, 2010.  She was awarded service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy in a March 2013 rating decision effective from April 26, 2010.  Service connection was granted based on evidence showing that the Veteran's hiatal herma with gastroesophageal reflux disease and cholecystectomy had its origins in service.  

Absent an earlier claim and a showing of entitlement, the claim for an earlier effective date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the record shows that the first time that the RO received any writing from the Veteran following her October 1996 separation from military service in which she voiced a desire to file a claim of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy was on April 26, 2010- her claim of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy.  See Jones.

As to the claims by the Veteran and her representative that the effective date for her hiatal herma with gastroesophageal reflux disease and cholecystectomy should be earlier, the Board acknowledges that the claimant is competent and credible to report on the fact that she had observable symptoms of a hiatal herma with gastroesophageal reflux disease and cholecystectomy since service because these symptoms come to her via her own senses.  See Jandreau.  The Board also acknowledges that the RO conceded that the Veteran's current a hiatal herma with gastroesophageal reflux disease and cholecystectomy first manifested while she was on active duty.

However, the records is devoid of any communication from the Veteran or her representative between the time of her October 1996 separation from military service and first filing her claim with VA on April 26, 2010, indicating an intent or desire to file a claim of entitlement to service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy.  See 38 U.S.C.A. § 5101; Jones, supra. 

As to any claim by the Veteran and her representative that the effective date for her hiatal herma with gastroesophageal reflux disease and cholecystectomy should date back to the first time treatment records document her complaints and treatment for this disability, the Board notes that even if pre-April 26, 2010, treatment records document her complaints, diagnoses, or treatment for a hiatal herma with gastroesophageal reflux disease and cholecystectomy, they could not act as an earlier claim unless they also included evidence that the claimant was seeking service connection at those times, which they do not.  See Brannon.  Therefore, medical records cannot serve as an earlier claim of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy.  

Since her service connection claim for a hiatal herma with gastroesophageal reflux disease and cholecystectomy was received more than one year after her separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110.  Accordingly, since there is no evidence that shows a claim of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy was filed prior to April 26, 2010, the claim for an earlier effective date is denied.

The Board also considered the doctrine of reasonable doubt.  However, as the evidence is against the claim, that doctrine is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim for an earlier effective date for the grant of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy must be denied.


ORDER

An effective date prior to April 26, 2010, for the grant of service connection for a hiatal herma with gastroesophageal reflux disease and cholecystectomy is denied.


REMAND

As to the claim to reopen service connection for a hysterectomy, the Board finds that a remand is required because the Veteran was not provided adequate 38 U.S.C.A. § 5103 (West 2014) notice because she was not notified of the reason for the prior denial of her claim in the February 2002 rating decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to all the remaining claims on appeal, the Board notes that additional pertinent evidence was associated with VBMS since the issuance of the June 2012 and March 2013 supplemental statements of the case (SSOCs) as well as the November 2013 statement of the case (SOC).  In order to avoid any additionally delay in adjudicating the Veteran's appeal, the Board in December 2014 asked the Veteran's representative if he would waive AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, in reply to this waiver request the Board received a letter from the Veteran's representative in January 2015 in which he stated that he was only waiving AOJ review of this evidence to " . . . the extent that recently uploaded evidence supports claims on appeal . . ."  Therefore, since the Veteran's representative is unwilling to provide the Board with an unconditional waiver of AOJ review of the additional evidence added to the claims file since the above SSOCs and SOC, the Board finds that it must remand all but the earlier effective date claim for this review.  See 38 C.F.R. § 19.31 (2014) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).   

As to all the rating claims, given the additional evidence that has been added to the record since the most recent SSOCs and SOC the Board also finds that the Veteran should be provided with new VA examination's while the appeal is in remand status to obtain medical opinions as to the current severity of her disabilities.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for sleep apnea, while the record shows that VA obtained opinions as to the relationship between this disability and the Veteran's service-connected PTSD in March 2012 and May 2012, the Board does not find these opinions adequate because they did not discuss the medical text filed by the Veteran's attorney in May 2010 and March 2011 regarding a relationship between PTSD and sleep apnea.  Therefore, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the TDIU claim, as noted above, this claimed is raised by the record.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that while the Veteran was provided with notice of the laws and regulations governing a TDIU in January 2012, a medical opinion has not been obtained as to whether her service connected disabilities prevent her from working.  See 38 U.S.C.A. § 5103A(d).  Therefore, the Board finds that a remand to obtain this opinion is required.  Id.

As to all the issues on appeal, the record show the Veteran receives ongoing medical care including at the Salisbury VAMC.  Therefore, while the appeal is in remand status her outstanding contemporaneous VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with notice of the reason for the prior denial of her claim of service connection for a hysterectomy in the February 2002 rating decision in accordance with 38 U.S.C.A. § 5103.  See Kent.

2. Electronically associate with the claims file any of the Veteran's outstanding VA treatment records from the Salisbury VA Medical Center. 

3.  After obtaining authorizations from the Veteran, electronically associate with the claims file any outstanding private treatment records.

4.  As to the service connection claims, ask the Veteran to submit lay statements from herself and from other individuals who have first-hand knowledge of the in-service injuries as well as any continued problems since that time.  Provide her a reasonable time to submit this evidence.

5.  As to the rating claims, including the claim for a TDIU and SMC due to the anatomical loss or loss of use of a creative organ, ask the Veteran to submit lay statements from herself and from other individuals who have first-hand knowledge of the nature, extent and severity of her service connected disabilities, to include the impact on her ability to work.  The notice letter should also request a detailed statement regarding the Veteran's post-service work history as well as all of her education and training.  Provide her a reasonable time to submit this evidence.

6.  Then schedule the Veteran for a VA examination to determine the current severity of her sinusitis.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her service connected disability.  

In providing the requested summary, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Then schedule the Veteran for a VA examination to determine the current severity of her PTSD as well as its relationship, if any, to her sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  

After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her PTSD.  

As to the sleep apnea, the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not that it is related to or had its onset in service?

(b)  Is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's PTSD? 

In providing the requested opinions, the examiner should specifically comment on the medical text filed by the Veteran's attorney in May 2010 and March 2011 regarding a relationship between PTSD and sleep apnea and how the conclusions reached in these texts apply to the current appeal.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then schedule the Veteran for a VA examination to determine the current severity of her low back disability with right leg radiculopathy.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran and all needed testing to include X-rays and an electromyography (EMG) and/or nerve conduction studies, the examiner should provide a detailed report summarizing the severity of her service connected disabilities.  In this regard, 

a) The examiner is to identify all low back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if her pain was not ameliorated by her medication regimen.

b) In providing the requested opinions regarding range of motion of the low back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of her low back during these flare-ups.

c) In addition, the examiner should provide an opinion as to the severity of the Veteran's right leg radiculopathy. 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Then schedule the Veteran for a VA examination to determine the current severity of her fibrocystic breast disease and breast scars as well as SMC due to the anatomical loss or loss of use of a creative organ.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her service connected disabilities. 

The examiner must describe separately each of the Veteran's breast scars. 

The examiner should also provide an opinion as to whether her service connected disabilities cause the anatomical loss or loss of use of a creative organ.

In providing the requested opinion, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

10.  Then schedule the Veteran for a VA examination to determine the current severity of her hiatal hernia with gastroesophageal reflux disease and cholecystectomy.  The claims folder should be made available to and reviewed by the examiner.  After an examination of the Veteran, the examiner should provide a detailed report summarizing the severity of her service connected disabilities.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

11.  Then schedule the Veteran for a TDIU examination to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  In this regard, the examiner should opine as follows:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs her ability to meet the demands of a job, either sedentary or physical.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what she can feel and see even when not documented in her medical records.  

The examination report must include a complete rationale for all opinions expressed.  

12.  Then adjudicate the appeal.  As to the claim for an increased rating for a low back disability, the readjudication should consider the Veteran's pain as well as whether she meets the criteria for a separate compensable rating for her right leg radiculopathy.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As to the claim for a compensable rating for breast scars, the readjudication should consider whether she meets the criteria for separate compensable ratings for each scar.  See Esteban.  

13.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant the laws and regulations, including those governing rating neurological disabilities as well as a TDIU, and citation to all evidence added to the claims file since the June 2012 and March 2013 SSOCs and the November 2013 SOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


